﻿74.	It gives me great pleasure, Mr. President, to express to you on behalf of the delegation of the Kingdom o. Morocco and on my own behalf sincere congratulations on the great trust placed in you by our great international family represented in this hall in unanimously electing you to the presidency of this thirty-third session of the General Assembly in appreciation of your unique political acumen. The Assembly conferred on your country, our friend, Colombia, the honour of the presidency, as an acknowledgement of its abilities and as a tribute to the leading role it plays within the Latin American group of States and at the world level as an active member of the vanguard of the third world.
75.	The weight of the responsibility vested in you, Mr. President, is exemplified by the gravity of the situation in the world today, which is fraught with momentous consequences-more than at any time in the past-concerning peace or war in various parts of the civilized world, coexistence or destructive confrontation between blocs, and the achievement of economic justice or the continuation of unjust encroachments at the international level on the rights of the poor peoples of the world.
76.	In spite of the clouds on the international political horizon, the international community puts its hopes in your wisdom and experience, your profound knowledge of international problems and your skilful guidance of our work, so that we may overcome the intricate problems and conclude the work of our current session with results that will dispel the dark clouds on the horizon and open up new prospects of hope, peace, justice and well-being for all mankind.
77.	I must not omit to express also on this occasion to your predecessor, Mr. Lazar Mojsov, Deputy Federal Secretary for Foreign Affairs of Yugoslavia, our recognition and appreciation of his wise guidance of the work of our last regular session and the three special sessions held this year.
78.	Allow me also to pay a tribute and to bid a warm welcome to Solomon Islands, which has just joined the United Nations. We hope that that country will contribute, with us, to the creation of a better world of peace, security and prosperity.
79.	I should like also to express our thanks to the Secretary-General for his valuable efforts at the head of our Organization. I am thinking in particular of the many initiatives which he has taken in the past year in the service of peace, justice and the promotion of the principles of the Charter.
80'. Since our last session the world has remained in the throes of political, social and economic interactions with various negative and positive effects. Unfortunately, those interactions have failed to satisfy the aspirations of mankind or even its minimum expectations that the international community would come closer to the security and peace which generations have sought unceasingly since the dawn of history.
81. Since the beginning of this century, and particularly in recent years, man has reached the zenith of brilliant scientific triumphs, which have extended his reach and his vision beyond his planet to the far corners of the universe, given him insight into many mysteries and carried him further along the path of progress and civilization.
82.	However, unfortunately, twentieth-century man has been unable to achieve any victory or progress in the field of international relations and has been unable to change the nature of relations between the States and nations or to enhance those relations at the level of international justice. The characteristics which marked relations between primitive nations and peoples based on the logic of might and the exploitation of man by man still prevail. Wars are still regarded as an acceptable means of resolving international conflicts, and aggression and the logic of coercion and oppression are still political instruments which are brought to bear on nations to make them follow a specific political or ideological line. Proclivities to hegemony and political blackmail still remain as disgraceful blemishes on the face of human civilization and diminish the value of what progress it has made.
83.	What is perhaps worst is the fact that man is employing his scientific achievements to bring all mankind to the brink of the abyss of collective annihilation and to place within the reach of some the means of destroying the world through the invention of the most lethal, the most crushing and the most destructive instruments of war, unchecked by his civilized conscience and undeterred by any ideals of progress for science.
84.	It is indeed regrettable that our hope for the attainment of a genuine era of international harmony and detente is being dashed by misgivings about the return of certain manifestations of the cold war in East-West relations.
85.	Similarly, it is regrettable that the achievement of genuine world disarmament is still not practicable and that we are still as far from it as we were at the beginning of the negotiations on disarmament 16 years ago, despite all the efforts expended to that end and despite the tenth special session convened some months ago at the highest international level.
86.	The African continent, to which Morocco has the honour to belong, is, by reason of the very nature of its recent political history and its subjection until recent decades to the forces of colonial exploitation, a living example of the tumultuous political interactions taking place in our present-day world, for the forces of hegemony, domination and exploitation are still assailing it, and this young continent has not yet been able to enjoy the benefits of its independence and liberation from the bonds of colonialism.
87.	While the great Powers have reached agreement among themselves-or made a show of such mutual agreement—to follow what is called the policy of detente, the ideological and political struggle of which the African continent is the theatre are no more than a species of cold war between the two major camps, with all the bitter political conflicts, the collapse of the security of interests, the heated flare-ups and the wars by proxy that that war entails.
88.	During the past year Africa has witnessed what no other continent has witnessed with regard to foreign intervention, because a certain element, in an endeavour to establish a foothold for itself on African territory and seeking to expand its sphere of influence and broaden its authority, has set about inundating some regions of the continent with massive supplies of the latest instrument of ruin, destruction and annihilation and to this end has brought in tens of thousands of foreign troops from overseas and endeavoured to use them and exploit them to destabilize the legitimate regimes which do not act in accordance with its wishes in certain parts of the continent.
89.	This foreign intervention is being perpetrated in the name of certain ideologies or slogans; but the first task in Africa is to liberate Pretoria and Salisbury from the despotic racist cliques, which do not acknowledge the humanity of Africans, refuse to recognize their status as human beings and trample their dignity under foot.
90.	The true liberation of Africa must inevitably come in Pretoria, Salisbury and Namibia before anywhere else in Africa.
91.	What Africa needs most today, after the succession of the long, oppressive eras of exploitation, colonial pillage and alien subjugation it has suffered, is to be left to tend its wounds, to build its homelands and to develop its independence, not to become a seat of war, cold or hot, and not to have its territory transformed into a set of strategic points fought over by the great Powers.
92.	The time has come for the international community to proclaim that Africa belongs to the Africans and to demand that all parties, of whatever colour or creed, desist from imposing their tutelage on it on >the pretext of any slogan or in any guise. All must recognize that Africa itself, with its rich human resources, is capable of confronting and resolving the problems of Africa within a genuine African framework.
93.	Morocco, placing its faith in its character as an African country and loyal to the historical role it has played in the African arena, especially since the dawning of its independence, and seeking the higher interest of the continent and the people of Africa, calls upon the peoples of the United Nations to strive for the achievement of the following goals: first, the exclusion of the African continent from the scope of the escalations of the cold war between the East and West, to spare it the evil effects of the struggle between the great Powers and their world rivalry for the gaining of strategic, political and economic advantages; .secondly, the prohibition of outside intervention, from whatever source and from whatever motives, in African affairs and African disputes, as called for by the Assembly of Heads of State and Government of the OAU at its fifteenth ordinary session held in Khartoum last July; thirdly, the immediate withdrawal of all non-African forces from the African continent; fourthly, encouragement of the solution of-all African problems by purely African means; fifthly, the promotion and development of means of economic and technical co-operation between African States; and sixthly, assistance to Africa in eliminating and liquidating the racist regimes in Rhodesia, South Africa and Namibia through positive aid consisting of the provision of all types of assistance to the joint African effort to liberate those countries, including support for the front-line States in strengthening their capacity to resist, oppose and confront the acts of military aggression inflicted upon them, and through indirect aid consisting of the strict observance of the application of economic sanctions against the Pretoria and Salisbury regimes and the tightening of the military blockade decided upon by the United Nations.
94.	There is no doubt that the world has now become aware of the despotic, inhumane and racist character of the regimes in Zimbabwe and South Africa through the negotiations which took place between the leaders of those two regimes and the parties concerned with solving the problems of Namibia and Zimbabwe, inasmuch as futile dialogue and blind bigotry gave the rulers of Pretoria and Salisbury another opportunity to convince those Western States that needed convincing of the disdain of those rulers for fundamental human values and of their persistence in violating the rights of Africans.
95.	In Namibia itself, the South West Africa People's Organization (SWAPO) demonstrated after a bitter struggle its political maturity and its appreciation of the historic national responsibility which it bears when it decided to accept, on behalf of the people of Namibia, the democratic process proposed by the five Western States in the Security Council as a basis for the settlement of the Namibian question,  thereby enabling the international community, as represented by the Security Council, to arrive at the desired solution.
96.	However, the racist regime in South Africa disavowed, as is its wont, the promises which it had made regarding its agreement to that process and exploited this interval to strengthen its military position in the region and to take measures to ensure that it would be able to misrepresent the will of the Namibian people.
97r The Kingdom of Morocco believes that no progress can be made towards the solution of the Namibian problem except on the basis of respect for the territorial integrity of Namibia, which is incomplete unless Walvis Bay is regarded as an inseparable part of Namibian territory, in accordance with Security Council resolution 431 (1978) on this subject, and except on the basis of agreement with the legitimate representatives of the Namibian people, namely, the leaders of SWAPO, all that to take place under actual United Nations supervision.
98.	In addition, Morocco declares its support for Security Council resolution 432 (1978), which indicated a starting- point for the democratic process which could, given goodwill on the part of the leaders in Pretoria, put an end to the state of tension in the region by according the people of Namibia their inalienable right to freedom, independence, sovereignty and territorial integrity within the framework of a united Namibian State.
99.	The Kingdom of Morocco will, as it has in the past, stand by the struggle of the Namibian people until they achieve their final victory. Morocco has always demonstrated its readiness to participate in the efforts expended at the African and the international levels to -create appropriate circumstances to increase opportunities for peace and for ending states of tension, and today it declares once again its full readiness for effective practical participation in such efforts as the United Nations may undertake within the framework of the liberation process in Namibia, prompted in that by the spirit of African solidarity and its awareness of its international responsibility.
100.	Morocco assured the Secretary-General of our Organization a few days ago that His Majesty King Hassan II of Morocco is prepared to provide such troops as the United Nations may request to rally to the flag of the international Organization in order to perform their African and international duty to put an end to the racist-colonial presence in Namibia and to enable the sister people of that country to have self-determination and exercise its right to independence and sovereignty.
101.	In Zimbabwe the obduracy and efforts at deception of Ian Smith's regime have gone to the extreme in an attempt to avoid that country's entry into the era of majority rule. We believe that the Zimbabwe crisis cannot be resolved without the active participation of the Patriotic Front, which we hope will keep its ranks united in order to extirpate the seat of racism from its country, eradicate discrimination on grounds of colour, raise the voice of the African majority and affirm its established right to independence and sovereignty under a just and democratic regime.
102.	Morocco calls upon the States of the world to come to the assistance of militant Zimbabwe and to support the front-line States in southern Africa and help them to resist the aggression directed against them by Ian Smith's regime, and to stand fast against the campaigns of terrorization and intimidation.
103.	The past year has been marked also by the convening of a meeting unique in the history of the United Nations, the tenth special session of the General Assembly devoted to disarmament. That gathering took place in response to the request of the group of non-aligned States, which had expressed their collective international desire for a halt to the terrible arms race and for an endeavour to achieve general and complete disarmament throughout the world.
104.	The mere fact of the convening of that special session and then the determination of die role and responsibility of the United Nations in the field of disarmament constituted definite progress towards the achievement of disarmament, although we were, and still—alas-are, very far from attaining that lofty goal which we must reach if we wish to save mankind from the evils of nuclear suicide and collective annihilation.
105.	The session was at all events able to establish the basis and the machinery which will enable the international community, provided that it makes good use of them, to make a fresh start in the search for a solution to the problems of disarmament.
106.	We welcomed the adoption of that wise resolution which states the necessity of establishing a deliberative body open to all Member States, giving them an opportunity to make their voice heard on the problems of disarmament [see resolution S-10/2, chap. IV, para. 118]. Without question, the establishment of close ties between the deliberative body and the negotiating body will strengthen the position and enhance the effectiveness of the latter.
107.	Morocco, which the international community honoured in 1969 by appointing it a member of the Geneva Conference of the Committee on Disarmament, is pleased to see that the special session agreed on certain reforms in the procedures of the negotiating body which Morocco, together with certain other States, had already proposed at that Conference. We hope that those reforms will lead to the participation of all the nuclear States in the work of the negotiating body, for all are aware of the grave responsibility of the nuclear States, particularly the United States of America and the Soviet Union, in this regard.
108.	We also were pleased that the special session reaffirmed the priority which must be accorded to the subject of nuclear disarmament, the non-proliferation of nuclear weapons and the right of those States which by their accession to the 1968 Treaty on the Non-Proliferation of Nuclear Weapons, have of their own free will renounced the acquisition of nuclear weapons to obtain firm guarantees of security and to avail themselves fully of the peaceful use of nuclear power. Nor did the special session neglect the subject of the problems relating to conventional disarmament and its repercussions on the peace and security of States. The special session emphasized, further, the close link between disarmament and the problems of development.
109.	Morocco, as a member of the Committee on Disarmament concerned with negotiation, will spare no effort in the endeavour to implement the recommendations of the special session. It appeals to the States of the world, and in particular those possessing nuclear weapons, to co-operate in this laudable endeavour in order that those recommendations may be translated into genuine action which will prepare the way for the world conference on disarmament and the forthcoming special session devoted to disarmament, with a view to achieving positive results that will turn into reality mankind's aspirations to life in a world in which peace and security prevail.
110.	With regard to Morocco's position on the subject of control over the proliferation of nuclear weapons, I wish to recall that, when the Government of the Kingdom of Morocco decided to undertake the necessary studies for the construction of a nuclear centre designed to meet the country's increasing needs for electric power, and since the considerable phosphate reserves in Morocco make it possible to produce uranium, His Majesty the King proposed to the United Nations that a special committee be established to ascertain that uranium was not enriched and processed for use for military purposes, thereby proclaiming Morocco's voluntary resolve to respect the right of annual or biannual control.
111.	With regard to the question of disarmament and the halting of the arms race in the Maghreb region, Morocco was among the first to be concerned with this goal and to endeavour to place it within a binding contractual framework in order that this region may devoid itself to constructive work in the field of economic development and social well-being.
112.	This position of Morocco is of long standing. It was not conceived on the spur of the moment or dictated by currant circumstances. As early as 28 February 1967 His Majesty King Hassan II sent a letter to the Secretary- General of the United Nations proposing the establishment of a committee, under United Nations supervision, to deal with two important matters:
"Firstly, to ensure that both Morocco and Algeria renounce any increase in their armed forces, in order to avert the hazards of an arms race in North Africa;
"Secondly, to undertake, on the spot and by appropriate means, supervision of the quantity and quality of weapons acquired by Morocco and Algeria and to specify the amount necessary for the preservation of security in both countries."
113.	Nevertheless, tension in the region of north-west Africa has again become exacerbated recently, since both Morocco and Mauritania regained, more than two years ago, their Saharan provinces. On 14 November 1975, an agreement was signed at Madrid between Morocco and Mauritania on the one hand and Spain on the other, whereby full sovereignty in the region which was known as Western Sahara was restored to Morocco and Mauritania. That agreement put an end to all Spain's responsibility in the area and Morocco achieved its full territorial integrity with regard to its Saharan region with the completion of the implementation of the provisions of this agreement. Thus the colonial presence was removed from that usurped portion of Moroccan territory.
114.	It should be recalled here that this agreement was signed on the basis of urgent "recommendations by the Security Council and endorsed by the General Assembly less than a month after its signing, which demonstrates its close links with the views on law and legality held by our Organization.
115.	Thereafter, the political situation in the Maghreb region witnessed a new development,, marked by tension arising from aggression plotted against Morocco and Mauritania and armed, financed and directed by a neighbouring State for the purpose of encroaching on Morocco's territorial integrity.
116.	Morocco, in rejecting the logic of hegemony and the tendency of expansion at the expense of its territorial integrity, wonders, with others, what right a country has to guarantee what it calls respect for principles -while at the same time interfering in the internal affairs of other States and organizing flagrant aggression in violation of all international principles and conventions, which condemn aggression and violation of the sovereignty, independence and territorial integrity of States.
117.	Affirming forcefully that the recovery of its territorial integrity is an irreversible process which cannot be negotiated or made the subject of dialogue, Morocco declares that now as in the past it keeps an open mind on the subject of any fruitful co-operation on the question of the Maghreb.
118.	Recently, in an address on 20 August, His Majesty King Hassan II stated:
"Morocco is a peaceful nation which wants only peace, and it strives, in complete co-ordination and consultation with its sister State Mauritania, to keep the peace with those who act peaceably towards it and to fight against those who fight against it. Let none venture to raise a hand against it. Any solution to the problem of tension in the region must take into account two fundamental points:
"Firstly, this solution must not encroach on a single inch of Moroccan territory;
"Secondly, this solution must not create alien boundaries between Morocco and Mauritania."
119.	Morocco has more than once shown its goodwill and positive readiness to alleviate the causes of tension in the area. Within the framework of respect for its sovereignty and territorial integrity, Morocco sincerely co-operated with the African endeavour being made by our regional organization to that end. It will be recalled that the United Nations Charter gives priority to regional organizations, such as the OAU, in the search for solutions and the reduction of tensions in the area under consideration.
120.	The recent Assembly of Heads of State and Government of the OAU, held in Khartoum last July decided to establish a "committee of wise men" composed of certain African Heads of State to study the subject of tension in the Maghreb region, inasmuch as the primary responsibility for putting an end to that state of tension lies with Africa.
121.	Morocco was the first State to declare officially its acceptance of the first steps initiated to that end by President Gaafar Mohamed Nimeiri, Acting Chairman of the OAU Assembly.
122.	The joint communiqué published on 18 September by Morocco and Mauritania at the conclusion of the visit of the Head of State of Mauritania to Morocco specified the position of our two countries. That communiqué says, inter alia:
"The two parties welcome their excellent co-operation and the effectiveness of the agreements concluded between the two countries.
"Aware of the permanence of the relations between the two countries, the two Heads of State affirm their resolve to strive to remove tension and to restore peace and tranquillity to the Maghreb region on the basis of mutual respect for the sovereignty and territorial integrity of both countries.
"The two Heads of State have expressed their hope that within a short period of time the 'Committee of Wise Men' will be established, as was decided at the recent summit of the Organization of African Unity, and we wish success to their mission."
123.	This clearly demonstrates the urgent desire of Morocco and Mauritania to see the cause of tension removed from the Maghreb region and to see peace prevail there, with the preservation of their sovereignty and territorial integrity.
124.	In order to achieve that, Morocco now places full confidence in our OAU, which is directing its attention to a careful study of ways and means of finding a solution that will put an end to the causes of tension in the region.
125.	The recent session of the Assembly held at Khartoum made a solemn appeal to all States in the area to refrain from any action likely to hamper the search for a fair and peaceful solution to that problem.
126.	In this connexion, we cannot but condemn the blatant violation of the letter and spirit of that appeal by Algeria which, in the course of one month, launched two attacks on Moroccan territory carried out by units of the Algerian regular army.  The first took place on 27 August 1978 and was directed against a point in the heart of Moroccan territory in the Tata region. Morocco sent a note to the Algerian authorities protesting that act, which constitutes a breach of the principle of the inviolability of its national sovereignty and its territorial integrity. The second took place only four days ago, on 30 September 1978, and was directed against the village of Hassi Tilemsi in Tantan province. His Majesty King Hassan II subsequently sent a letter of protest to the President of Algeria condemning that blatant act of aggression, which is likely to increase the causes of tension in the region and hamper the search for a peaceful solution to this problem.
127.	Morocco's membership in the Arab family automatically makes it a deeply involved party in an issue which has been with the United Nations since its early days. By this I mean the question of Palestine. That issue still constitutes a model of international bigotry and injustice, and has involved the uprooting and expulsion of an entire people from their territory, followed by attempts to liquidate their political and physical existence.
128.	The Israeli policy of expansion thereafter increased the dimensions of that problem and multiplied its dangers when in 1967 Israel occupied the rest of the territory of Palestine and the territories of two other Arab States, thus exacerbating the explosive situation in the Middle East.
129.	The Kingdom of Morocco, which condemns the logic of aggression, injustice and coercion, has maintained a clear and unequivocal position on the question of Palestine and the Middle East. This is a fundamental position based on the unanimous Arab resolutions of the historic seventh Conference of Arab Heads of State or Government, held at Rabat in 1974. Morocco regards itself as a guardian and custodian of those resolutions, which affirm that the bases for a solution of the Middle East question rest on essential conditions without which the achievement of peace there is not possible, the first of these being Israel's complete withdrawal from all Arab territories occupied in 1967, including the Holy City of Jerusalem.
130.	Morocco believes that the Palestinian problem lies at the very heart of the Middle East crisis, and that no acceptable solution can be reached there until that problem is resolved by according the Palestinian people-represented 384
by the Palestine Liberation Organization, which is its sole legitimate representative—its established right to self- determination and its inalienable right to establish its Palestinian State on Palestinian soil.
131.	In addition, Morocco stresses that the solution to these problems-as stipulated in the resolutions of the Rabat Conference-must be a general and comprehensive solution in order to guarantee that it will lead to the establishment of a general and comprehensive peace in all parts of the region and will remove all hotbeds of tension from the Middle East.
132.	As for the sister State of Lebanon, which was the flower of the Arab countries and a centre for fraternization and coexistence between sects and creeds, and which has been linked with Morocco by human and cultural ties since the dawn of history, it is now-following the blatant Israeli aggression to which it has been exposed and the occupation of parts of its territory-become, more than at any time in the past, a target for intervention in its internal affairs and the violation of its sovereignty. Morocco calls upon the peoples of the world, which have expressed more than once their solidarity with the Lebanese people, to continue their endeavours to preserve the independence, sovereignty and territorial integrity of Lebanon so that it might treat its injuries, dress its wounds and regain the human and cultural role which has distinguished its history.
133.	Morocco's strategic geographical position at the cross-roads of continents, civilizations and the waters of the ocean and the sea has made it a distinctive centre in the international arena. Because of this, throughout its long history Morocco, as a Mediterranean State, has been instrumental in affecting political circumstances around the Mediterranean, the cradle of most of the world's civilizations, and has, in its turn, been influenced by the events taking place in the Mediterranean.
134.	This situation remains in the give-and-take stage, in a state of influencing and of being influenced, as it has been in die past. Thus Morocco has become a party directly or indirectly involved and has been forced to remain on the alert for any occurrences.
135.	In addition to the chronic crisis that has prevailed on our eastern coast for more than 30 years, namely the Middle East crisis which I have mentioned earlier, the Cypriot problem is still a major source of tension in the Mediterranean. The Kingdom of Morocco hopes in this connexion that the Turkish and Greek communities in Cyprus will be able to devise a just and lasting solution to this problem through negotiations which will take into account the higher interests and legitimate rights of those two communities within an independent non-aligned State.
136.	We wish to express once again the hope that the agreements reached at-the Conference on Security and Co-operation in Europe will succeed in removing from the Mediterranean the rivalry between the two super-Powers, so that that sea will become an area of peace and co-operation among coastal States.
137.	In the economic field, the setting of the sun on the age of colonialism denotes the world's entry into anew era of international relations. It is thus incumbent on the international community to establish a new international economic order based on new principles and inspired by new concepts.
138.	The actual economic relations between the countries of the South and those of the North has never been viewed as a whole. On the contrary, bilateral relations come about as a result of the pressure of economic situations which have grown up throughout the world. That means that relations as a whole are determined by the historical weight of colonialism. Throughout the world there are relationships based on or revolving around the capitals of former colonial States, or around certain new centres noted for their economic strength.
139.	I do not think that there is any need to demonstrate the futility of this unjust system. It is an obstacle to the development of the poorest countries. All the difficulties of the developing countries, such as chronic deficits in the balance of payments, inflation and debt problems and technological backwardness are but the direct result of a system rendered obsolete by time.
140.	The replacement of this system and the transition from it to another stage requires of us not only a new way of looking at those relations, but also, first and foremost, a new and honest awareness on the part of the industrialized countries.
141.	The sixth and seventh special sessions of the General Assembly made it quite clear what tasks must be undertaken and what goals must be achieved for the establishment of a new international . economic order. Unfortunately, achievements to date in this area give us no grounds for gratification. The terms of trade have continued to deteriorate. Developing countries have not escaped the detrimental consequences of the inflation which has beset the industrialized countries and, with one or two exceptions, those industrialized countries have not responded to the decision of the General Assembly that they should devote 0.7 per cent of their gross national product to development assistance. This proves that the industrialized countries have not yet realized the true meaning of the concept of international interdependence.
142.	It is henceforth no longer possible for us to continue in a situation where relations between industrialized countries and developing countries are governed by the law of the exploitation of the weak by the strong, a law based on egotistical and short-sighted considerations.
143.	When the General Assembly, at the thirty-second session, decided to set up the Committee Established under General Assembly Resolution 32/174, or the Committee of the Whole; and assigned to it's specific task in anticipation of the convening of the 1980 special session, we hoped that a frank and fruitful dialogue between the States of North and South would immediately be initiated. But the dilatoriness and the reluctance of the industrialized countries has disappointed our hopes and brought us back to the bitter reality. This reality is that the political will which must exist on the part of the industrialized countries and which is an essential prerequisite for the establishment of a new international economic order has not yet emerged. That is why all the appeals which we have made for the initiation of a dialogue designed to serve the interests of all have fallen on deaf ears.
144.	We are beset by apprehensions lest the appointed time for the 1980 special session should come without our having made any progress towards the establishment of the new international economic order. This makes it imperative for us to realize here and now the grave dangers which bode ill for mankind if we fail to implement the measures called for at the sixth and seventh special sessions. Economic issues must be accorded pre-eminence if we wish to advance towards the attainment of an era of justice, equity and peace for mankind.
145.	In view of the special geographical location of our country, lying as it does on the coasts of the Mediterranean and the Atlantic Ocean, it is natural for us to accord special attention to the development and to the future of the law of the sea.
146.	The codification of the new law of the sea is one of the most important tasks and responsibilities with which the United Nations has been entrusted. Negotiations on the new law for the seas and oceans began eight years ago when at its twenty-fifth session the General Assembly stressed the necessity of establishing that body of law and laid down the fundamental principles on which it should be based [resolution 2749 (XXV)]. Within the framework of those fundamental principles, which have long since attained the force of universal customary norms, the Third United Nations Conference on the Law of the Sea has held seven successive sessions. Needless to say, the hopes and expectations which the international community has placed in this diplomatic endeavour do not admit of any hesitancy or procrastination, nor do they admit of any precipitate individual action that might frustrate the efforts expended to arrive at the comprehensive agreement sought.
147.	There is no longer any cause for precipitate action, for diplomatic negotiations gained fresh momentum at the last session of the Conference, held in Geneva in the spring of 1978, and, moreover, world requirements of the sea-bed minerals intended for exploitation can currently be met by the output of minerals available on land, especially since the recent discovery of a considerable reserve of them in North America.
148.	At all events, at this critical juncture, we can only reiterate our conviction that the application of the concept of the common heritage of mankind to the international zones of the sea-bed may be regarded as one of the most outstanding and noble steps taken by the General Assembly since the founding of the United Nations in its fulfilment of the purposes of the Charter.
149.	It would be unwise for any State to underestimate the role of full adherence to this lofty principle in safeguarding the stability of the new .law of the sea. Naturally, this stability can be established only on sound bases of complementarity, co-operation and justice, in the interest of the international community as a whole.
150.	Human happiness, respect for man's humanity and the safeguarding of human rights has been the clear goal of all civilizations and legislative systems since time immemorial. This goal is still the focus of the aspirations of mankind, however much systems and beliefs may vary. It is axiomatic, in order to achieve this goal, that man's essential basic needs must be met, that he must be freed from the shackles of poverty, want, ignorance and disease and that he must be liberated from the bondage of fear, oppression and coercion.
151.	It is perhaps a good augury that in a few weeks we shall be celebrating the thirtieth anniversary of the adoption of the Universal Declaration of Human Rights-these rights for the respect and reverence of which Morocco is distinguished in the world community and without which human dignity, happiness and freedom of expression and association cannot be fully attained.
152.	The first prerequisite for human happiness is the guaranteeing of all man's economic and financial needs within a broad framework of political freedom, whereby he lives far from want and fear and vistas open up before him for creativity and originality and for the advancement of human civilization.
153.	This requires us to set to work seriously—and immediately—to effect the national and international economic and political changes in our world that will ensure the achievement of this goal. So let us make the initial work easier. Let us all choose—of our own free will—the path of co-operation and fruitful dialogue. Let us cast aside ephemeral egotistical interests and regard our participation in this valuable human endeavour with comprehensive and far-sighted vision, so that mankind can live on this small planet in peace, security, justice, happiness and prosperity.
